The opinion of the court was delivered by
This is an appeal from a judgment for costs rendered in the district court of Pottawatomie county in favor of Ed J. Beale against the Keokuk Falls Improvement Co., W. S. Field, Perry Rodkey and A. C. Crum, in the sum of $105.68. The judgment was based upon  § 31 of ch. 70, p. 828 Laws of Oklahoma, 1890, and from the record it appears that such judgment was rendered in the district court of Pottawatomie county on the 16th day of December, 1893, and that the appeal in this case was filed in this court on July 1, 1895. The appeal having been filed more than, one year after the date of the judgment in the court below, the same cannot *Page 713 
be considered in this court, for the reason that this court has no jurisdiction to consider such appeal if not filed within one year from the date of the judgment or the order sought to be reviewed in this court. (Section 574, ch. 66, p. 858, Laws of Oklahoma 1893.) The appeal is dismissed and the judgment of the lower court affirmed.
Scott, J., having presided at the trial of the cause below not sitting; all the other Justices concurring.